DETAILED ACTION
The amendment and RCE filed on 08/04/2022 has been entered and fully considered. Claims 1, 3-4, 6-9, 11-16 and 18-19 are pending, of which claims 1, 9 and 14 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattuelli et al. (Journal of Chromatography A, 1994) (Pattuelli) in view of Petro et al. (US 2003/0070988, IDS) (Petro).
Regarding claim 1 and 13, Pattuelli teaches a method for analyzing a copolymer (abstract), the method comprising:
a) subjecting a copolymer of a conjugated diene compound with an aromatic vinyl compound to ozonolysis to produce three kinds of polyhydric alcohol compounds, wherein the three kinds of polyhydric alcohol compounds are a polyhydric alcohol compound with a chain structure composed of a component derived from styrene (formula A, n=0), a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0), and a polyhydric alcohol compound with a chain structure composed of a component derived from styrene and a component derived from vinyl (formula A, n, m=non-zero) (page 118, par 6, formula A);
b) separating a sample solution containing the three kinds of polyhydric alcohol compounds with a liquid chromatograph equipped with a chromatography column (page 118, par 2); and
c) detecting each of the three kinds of polyhydric alcohol compounds in the separated sample with a detector (page 118, par 3);
wherein the detector is a mass spectrometer (page 118, par 3), and
wherein the conjugated diene compound is 1,3-butadiene and the aromatic vinyl compound is styrene (abstract).
Pattuelli teaches subjecting a copolymer of a conjugated diene compound with an aromatic vinyl compound to ozonolysis to produce three kinds of polyhydric alcohol compounds, wherein the three kinds of polyhydric alcohol compounds are a polyhydric alcohol compound with a chain structure composed of a component derived from styrene (formula A, n=0), a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0), and a polyhydric alcohol compound with a chain structure composed of a component derived from styrene and a component derived from vinyl (formula A, n, m=non-zero) (page 118, par 6, formula A). The ozonolysis inherently breaks the conjugated diene compound with an aromatic vinyl compound into the three kinds of polyhydric alcohol compounds as discussed above.
 Pattuelli teaches separating the product solution containing the three kinds of polyhydric alcohol compounds with a liquid chromatograph equipped with a reverse phase (C18) chromatography column (Fig. 1, page 118, par 2); and detecting each of the three kinds of polyhydric alcohol compounds separated from the sample with a detector (Table 2, page 118, par 3). The Table 2 of Pattuelli shows that all the separated compounds contain styrene. Which indicates that Pattuelli was not able to separate a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0) in the product by using a reverse phase column alone. The vinyl compounds (formula A, m=0) are inherently still distributed among the separated compounds. Pattuelli does not teach that the liquid chromatograph is a comprehensive two-dimensional liquid chromatograph equipped with a first column and a second column. The underline objective problem is how to separate a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0) from the separated compounds. 
Petro provides a solution to the problem by using reverse phase column and GPC column, to further separate the reverse phase separated compounds, based on their size (par [0091]). Petro teaches that “The results, shown in FIGS. 7B and 7C, demonstrate that the two-dimension HPLC system provides substantial resolution of polymer sample fingerprints chemical composition and molecular weight data for each of the polymer samples of the library” (Fig. 7C, par [0104]). Fig. 6 of Petro shows how GPC column separates the compounds based on size that were not resolved in reverse phase column based on hydrophobic property. Styren inherently has bigger size than vinyl. Therefore, it would have been obvious to one of ordinary skill in the art to add a GPC column before the reverse phase column in Pattuelli, to further separate the compounds based on their size, in order to separate a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0) in the product. The result is predictable. 
Regarding claim 9 and 14, as has been discussed in regard to claim 1 above, Pattuelli in view of Petro teaches a method for analyzing three of kinds of
polyhydric alcohol compounds contained in a sample solution by separating with a comprehensive two-dimensional liquid chromatograph equipped with a first GPC column and a second reverse phase column, the sample solution containing the plurality of kinds of polyhydric alcohol compounds produced by subjecting a copolymer of a conjugated diene compound with an aromatic vinyl compound to ozonolysis, and using a detector;
wherein the detector is a mass spectrometer (page 118, par 3), and
wherein the conjugated diene compound is 1,3-butadiene and the aromatic vinyl
compound is styrene (abtract).
The copolymer of a conjugated diene compound with an aromatic vinyl compound (styrene-butadiene copolymers (SBR)) in Pattuelli has a chain structure composed of components of styrene and components of vinyl. Pattuelli teaches that the ozonolysis of SBR produces polyhydric alcohol compounds having a chain structure of formula A (page 118, par 6), wherein the kinds of polyhydric alcohol compounds can be a polyhydric alcohol compound with a chain structure composed of a component derived from styrene (formula A, n=0), a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0), and a polyhydric alcohol compound with a chain structure composed of a component derived from styrene and a component derived from vinyl (formula A, n, m= non-zero) (page 118, par 6, formula A).
	Petro further teaches that the method comprising
referring to a calibration curve representing a relationship between a concentration of each kind of the polyhydric alcohol compounds and a signal intensity of the detector (par [0104]); and
calculating a concentration of a polyhydric alcohol compound from the signal intensity with respect to the kind of polyhydric alcohol compounds in the sample solution detected with the detector (par [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Pattuelli and refer to a calibration curve representing a relationship between a concentration of each of the three kinds of polyhydric alcohol compounds and a signal intensity of the detector; and calculate a concentration of a polyhydric alcohol compound from the signal intensity with respect to the three kinds of polyhydric alcohol compounds in the sample solution detected with the detector, in order to improve the accuracy of the calculation.
Regarding claim 2 and 10, Pattuelli teaches that wherein the detector is a mass spectrometer (page 118, par 3).
Regarding claim 3 and 16, Petro teaches that wherein the first column and the second column have different polarities or different separation modes (par [0116]).
Regarding claim 4, Petro teaches creating a two-dimensional chromatogram with an elution time in the first column and an elution time in the second column as axes and with a signal intensity of the mass spectrometer represented in contour (Fig. 5B, par [0029]), or a three-dimensional chromatogram with the elution time in the first column, the elution time in the second column, and the signal intensity of the mass spectrometer as axes, based on detection results with the mass spectrometer (Fig. 5A, par [0029]).
Regarding claim 5 and 17, Pattuelli teaches that wherein the conjugated diene compound is 1,3-butadiene and the aromatic vinyl compound is styrene (styrene-butadiene copolymers) (title).
Regarding claim 8, Petro teaches that wherein a sample solution is introduced into a comprehensive two-dimensional liquid chromatograph together with a mobile phase containing one or two or more solvents selected from chloroform, tetrahydrofuran, water, acetonitrile, isopropanol, ethyl acetate, acetone, hexane, methanol, and ethanol in the separating (par [0021]). 
Regarding claim 11, Petro teaches that wherein a calibration curve of a polyhydric alcohol compound having a known mass-to-charge ratio and a known concentration is created by acquiring a mass chromatogram using results of a standard sample solution containing the polyhydric alcohol compound having the known mass-to charge ratio and the known concentration detected with the mass spectrometer, and then obtaining an ion intensity from a peak area derived from the known polyhydric alcohol compound appearing on the mass chromatogram (par [0104]). 
Regarding claim 12, it is conventional to estimate the amount of a polyhydric alcohol compound having an unknown mass-to-charge ratio by using calibration curves created for a plurality of polyhydric alcohol compounds with similar chain structures, the plurality of polyhydric alcohol compounds having known mass-to-charge ratios and known concentrations, to calculate a degree of contribution with respect to ion intensities of components contained in the chain structures.
Regarding claim 15, Petro discloses that wherein
the detector is a mass spectrometer (par [0021]),
the storage unit stores the calibration curve representing the relationship between the concentration of each kind of the polyhydric alcohol compounds and an ion intensity (par [0104]); and
the concentration calculation means calculates the concentration of each of the polyhydric alcohol compounds in the sample solution from mass spectrum data obtained by detecting with the mass spectrometer, with reference to the calibration curve stored in the storage unit (par [0104]).
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattuelli in view of Petro as applied to claims 1-5 and 8-17 above, and further in view of Shodex (Organic SEC (GPC) Column, 2015).
Regarding claim 6 and 18, Petro teaches that wherein the first column can be a gel permeation column (GPC) (abstract). Shodex teaches that the GPC column can be filled with a filler including styrene-divinylbenzene copolymer, as a base material (page 1). At time of the filing it would have been obvious to one of ordinary skill in the art to select styrene-divinylbenzene copolymer as a base material for GPC column filler, because the selection is based on its suitability for the intended use.
Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattuelli in view of Petro as applied to claims 1-5 and 8-17 above, and further in view of Minakuchi et al. (Analytical Chemistry, 1996) (Minakuchi).
Regarding claim 7 and 19, Petro teaches that wherein the second column can be a reverse phase column (abstract). Minakuchi teaches that the stationary phases for reverse phase column can be filled with a filler including silica gel or polymer chemically bonded with octadecylsilyl group as a base material (title). At time of the filing it would have been obvious to one of ordinary skill in the art to select octadecylsilyl group as a base material for reverse phase column filler, because the selection is based on its suitability for the intended use.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that “If the retention time of Component A in the first column is 1 minute longer than that of Component B, and the retention time of Component A in the second column is 1 minute shorter than that of Component B, the second column will receive Components A and B separated in the first column according to their retention times, but Components A and B will be mixed before reaching the second column outlet and cannot be separated. A person of ordinary skill in the art would understand that it would have been a matter of trial and error to know what mode combination of the first and second columns will eliminate the possibility of mixing multiple types of components. Accordingly, the Examiner's assertion that "the compounds separately eluted from the first column at different retention times will not be possibly mixed in the second column" is not correct.” (remark, page 12, par 2).
Examiner respectfully disagrees. Once compost A and B are separated by the first column, the component A and B will be analyzed by the second column respectively. If component B has shorter retention time, and leaves the first column before component A, the second column will analyze component B first and not start to analyze the component A until the component B is out of the second column. This can be seen in the Fig 6 of Petro. For example, PS10K leave the first column earlier than PEO17M, even though the retention time of PS10K in the second column is longer than PEO17M, the two compounds do not mix in the second column, because as shown in Fig 6, the second column will not start to analyze PEO17M until the PS10K is out of the second column.
Applicant argues that “The horizontal axis in FIG. 6 of Petro shows the relative GPC retention time (min), corresponding to the second-dimension separation. As shown in FIG. 6 of Petro, the molecular weight distribution of each polymer was horizontally spread out; in other words, the molecular weight of each polymer was scattered and the molecular weight distribution of one polymer overlapped horizontally with the molecular weight distribution of the other polymer. Such polymer samples cannot be separated by a two-dimensional chromatography system with the same column order (GPC mode in the first column/reversed phase LC mode in the second column), as in the present claims.” (remark, page 13).
This argument is not persuasive. As has been discussed above, the second column (reverse phase) will not start to analyze the later component from the first column (GPC) until the earlier component from the first column is out of the second column. The overlap of compounds due to the retention time overlap in the first column (GPC) will be further separated by the second column (reverse phase).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797